Opinion by
Judge Pryor:
After a careful examination of the record in this case and the brief filed by counsel for appellant, we have been unable to perceive the object of this appeal. It seems that Pearce had purchased twenty-five acres of appellant’s land, sold under a judgment foreclosing a mortgage executed 'by appellant to one Evans. That during the pendency of this suit to foreclose the mortgage, Pearce had also purchased, under execution at sheriff’s sale, the balance of the tract of land of which this twenty-five acres was a part. This last purchase had no connection whatever with the suit to foreclose the mortgage. Pearce sold or transferred both of his purchases to the appellee Griffin, and Griffin, by a motion made in the suit to foreclose the mortgage, •obtained a writ of possession. The clerk, in issuing this writ *4not only included the twenty-five acres sold under the judgment, but the writ embraced the whole of appellant’s farm. This present suit was then brought for the purpose of restraining Griffin and all others from enforcing this writ of possession. The petition also alleges that Pearce, when he bought the land, promised that when it was sold by him that all of the'excess over and above paying: his debt and cost should belong to the appellant. A notice was given appellant by the appellee Griffin that on a certain day of the term he would move to dissolve the injunction. This, motion was heard, and the injunction perpetuated except as to the twenty-five acres of land purchased under the judgment foreclosing the mortgage, and a writ of possession awarded the appellee Griffin for this twenty-five acres; of this the appellant makes no complaint and alleges in his petition that he is willing the appellee shall have the possession of the twenty-five acres. No other question seems to have been decided, and as to all other questions the suit is yet pending and undetermined. The judgment of the court below is affirmed.

Cord, for appellant.


Botis, for appellees.